internal_revenue_service ' department oh index number 2601-dollar_figure washington dc person to contact telephone number refer reply to cc dom p si 4--plr-106975-99 date date re legend settlor spouse child a child b_trust state date date w o t l i l t t o t this is in response to your letter dated date in which you request several rulings concerning the partition of trust on date prior to date settlor established under the terms of trust the an irrevocable_trust trust income may be distributed in the trustee's discretion to settlor's spouse spouse for life and prior to the termination of the trust the trustee is to distribute all the trust income to settlor's issue surviving at the dates of payment in equal shares by right of representation trust will terminate years after the death of the last survivor of spouse child a and child b_trust corpus is to be distributed outright to those then currently entitled to receive the trust income in the same proportions in which they are entitled to share income it is represented that spouse has died survived by child a and child b upon the death of spouse upon termination the the only children of settlor on date issuance of a private_letter_ruling dividing trust into two a court in state entered an order subject_to the one trust is to be each trust will have the same dispositive provisions equal shares to be held in separate trusts held for the benefit of child a and child a's issue and the other trust is to be held for the benefit of child b and child b's issue as trust except for the respective beneficiaries income from child a's trust will be paid to child a for life and then to child a's issue per stirpes child b's trust will be paid to child b for life and then to child b's issue per stirpes after the death of the last to die of spouse child a and child b of the respective child for whom the trust was established who are then entitled to receive trust income in the same proportions in which they are entitled to share income child and all that child's descendants die prior to the termination of the trust then the corpus of the deceased child's share will be added to the other trust on termination each trust will be distributed to the issue each trust will terminate years similarly the income from that is the if a the judicial order requires that the division of assets be accomplished to the extent practical by allocating one-half of each asset of the trust at the time of division to each trust the order also provides that the trustees of trust shall continue as trustees of the two separate trusts but it for the trustees of both trusts to be the same persons or entities article fourth of trust any trustee vacancy is to be filled as provided under is not necessary it is represented that no additions have been made to the trust after date you have requested a ruling that the division of trust will not cause the trust or the partitioned trusts to lose exempt status for generation-skipping_transfer_tax purposes under b a of the tax_reform_act_of_1986 sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under b a of the tax_reform_act_of_1986 act i of the generation-skipping_transfer_tax and sec_26_2601-1 regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date this exemption does not apply to additions actual or constructive that are made to the trust after date however sec_26_2601-1 made after september otherwise exempt from the application of chapter iv provides that if an addition is to an irrevocable_trust that is the gst tax ad under b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in chapter the trust is subject_to the provisions of a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of the trust's exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust you have represented that the trust was irrevocable on date and no additions have been made to the trust after that date we conclude that the partition of trust will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust accordingly the court order dividing the trust into equal shares to be held in separate trusts will not affect the exempt status of the trust or the partitioned trusts for gst purposes this ruling letter is directed only to the taxpayer who sec_6110 provides that it may not be requested it used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries elgned george l ttusiux by george masnik chief branch - enclosure copy for sec_6110 purpose sec_22
